DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 10,775,054. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-38 are antivipated by claims 1 and 11-12 of the patent as both are drawn to the same structural limitations of a climate control system. The difference between the scope of the claims 21-38 of this application and claims 1 and 11-12 of the patent is that the claims of the instant application are broader claims. However, one of ordinary skill in the art would recognize that the claims of the instant application are anticipated by the claims of the patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“system for supplying a working fluid” → a heat pump or a traditional compressor are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-25 and 30-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dubin (US 5,582,025).
Regarding claim 24, Dubin discloses a climate control system coupled within an open window (11) of a building (10), with the window separating an indoor area within the building and an exterior area external to the building (refer to Fig. 1), the climate control system straddling a sill (12) of the window and consisting essentially of:
an interior unit (22) disposed at the window within the indoor area below a horizontal level of the sill (refer to Fig. 1);
an exterior unit (21) disposed at the window in the exterior area below the horizontal level of the sill (refer to Fig. 1); and
 a connector (refer to Figs. 9-12) between the interior unit and the exterior unit that extends through the window and over the sill, the connector including:
a circulation hose (81) that extends through the window and over the sill to connect the exterior unit and the interior unit.

Regarding claim 25, Dubin meets the claim limitations as disclosed above in the rejection of claim 24. Further, Dubin discloses wherein the interior unit (22) comprises:


Regarding claim 30, Dubin discloses a climate control system coupled within an opening of a structure (10), with the opening separating an internal area within the structure and an exterior area external to the structure (refer to Fig. 1), the climate control system straddling (through sill 12) the opening and consisting essentially of:
an interior unit (22) disposed at the opening within the internal area;
an exterior unit (21) disposed at the opening in the exterior area; and
a connector (81) between the interior unit and the exterior unit that extends through the opening, the connector including:
a circulation hose (refer to Fig. 9) that extends through the opening to connect the exterior unit and the interior unit.

Regarding claim 31, Dubin meets the claim limitations as disclosed above in the rejection of claim 30. Further, Dubin discloses wherein the interior unit (22) is disposed at the opening within the internal area below the opening; and the exterior unit (21) is disposed at the opening in the exterior area below the opening.

Regarding claim 32, Dubin meets the claim limitations as disclosed above in the rejection of claim 30. Further, Dubin discloses wherein the interior unit comprises a fluid-to-air heat exchanger (78).

Regarding claim 33, Dubin meets the claim limitations as disclosed above in the rejection of claim 32. Further, Dubin discloses wherein the interior unit further comprises a fan (76) to circulate air across the fluid-to-air heat exchanger (78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26-29 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubin (US 5,582,025) in view of Kim (KR 20010094180 A, refer to attached translation).
Regarding claim 21, Dubin discloses a climate control system coupled within an open window of a building (10), with the window separating an indoor area within the building and an outdoor area external to the building (refer to Fig. 1), the climate control system straddling a sill (12) of the window and consisting essentially of:

a fluid-to-air heat exchanger (78), and
a fan (76)  to circulate air across the fluid-to-air heat exchanger (78);
an exterior unit (21) disposed at the window in the outdoor area below the horizontal level of the sill; and
a circulation hose (81) that extends through the window and over the sill to connect the exterior unit and the interior unit, the circulation hose allowing a circulating fluid within a circulation loop, to transport heat between the interior unit and the exterior unit such that cooling of the circulating fluid is temporally decoupled (by means of connectors 85 and 86).
While Dubin discloses the exterior unit and the circulation hose, Dubin fails to explicitly disclose wherein the exterior unit includes a fluid-to-fluid heat exchanger, and a system for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger, and the circulation hose being connected between a fluid side of the fluid-to-air heat exchanger and a second side of the fluid-to-fluid heat exchanger, the circulation hose allowing the circulating fluid, that is maintained separate and apart from the working fluid, within a second circulation loop, to transport heat between the interior unit and the exterior unit such that the cooling of the working fluid and the cooling of the circulating fluid are temporally decoupled from one another.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Dubin such that the exterior unit includes a fluid-to-fluid heat exchanger, and a system for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger, and the circulation hose being connected between a fluid side of the fluid-to-air heat exchanger and a second side of the fluid-to-fluid heat exchanger, the circulation hose allowing the circulating fluid, that is maintained separate and apart from the working fluid, within a second circulation loop, to transport heat between the interior unit and the exterior unit as taught by Kim such that the cooling of the working fluid and the cooling of the circulating fluid are temporally decoupled from one another, in order to be able to 

Regarding claims 26, 34 and 35, Dubin meets the claim limitations as disclosed above in the rejection of claims 24 and 30. Further, Dubin discloses the exterior unit, but fails to explicitly disclose a fluid-to-fluid heat exchanger, and a system for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger.
However, Kim teaches a climate control system, comprising an exterior unit (100) including a fluid-to-fluid heat exchanger (160) and a system (130, 140 and 150) for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop (190), the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger (160), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Dubin by providing a fluid-to-fluid heat exchanger, and a system for supplying a working fluid that undergoes a pressure drop to cool the working fluid, the working fluid within a first circulation loop, the cooled working fluid being directed to a first side of the fluid-to-fluid heat exchanger in view of the teachings by Kim, in order to improve not only user convenience, but also marketability.

Regarding claims 27 and 36, Dubin meets the claim limitations as disclosed above in the rejection of claims 24 and 30. Further, Dubin discloses the circulation hose, but fails to explicitly disclose wherein the circulation hose is connected between a fluid side of a fluid-to-air heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit.
However, Kim teaches a climate control system, comprising a circulation hose (refer to flexible pipe such as a hose 250) being connected between a fluid side of a fluid-to-air heat exchanger (220) of an interior unit (200) and a fluid-to-fluid heat exchanger (160) of an exterior unit (100), in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Dubin such that the circulation hose is connected between a fluid side of a fluid-to-air heat exchanger of the interior unit and a fluid-to-fluid heat exchanger of the exterior unit in view of the teachings by Kim, in order to improve not only user convenience, but also marketability.

Regarding claims 28 and 37, Dubin meets the claim limitations as disclosed above in the rejection of claims 24 and 30. Further, Dubin discloses wherein the circulation hose allows a circulating fluid to transport heat between the interior unit and the exterior unit and allows cooling of the circulating fluid to be decoupled from the exterior unit (through connectors 85 and 86), but Dubin fails to explicitly disclose cooling 
However, Kim teaches a climate control system, comprising wherein a circulating hose (refer to flexible pipe such as a hose 250) allows a circulating fluid to transport heat between an interior unit (200) and an exterior unit (100) such that cooling of a working fluid (flowing through 190) is achieved, in order to be able to configure various and compact indoor units, thereby improving not only user convenience, but also marketability (refer to par. 63)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Dubin by providing cooling of a working fluid as taught by Kim such that cooling of the working fluid and cooling of the circulating fluid are temporally decoupled from one another, in order to improve not only user convenience, but also marketability.

Regarding claims 29 and 38, Dubin meets the claim limitations as disclosed above in the rejection of claims 28 and 37. Further, Dubin discloses wherein the working fluid (flowing through 190 as taught by Kim) is maintained in a first circulation loop and wherein the circulating fluid (flowing through 250 as taught by Kim) is within a second circulation loop that is separate and apart from the first circulation loop and the working fluid (refer to Fig. 3 by Kim).

Claims 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubin (US 5,582,025), Kim (KR 20010094180 A), and further in view of Cur (US 6,983,621).
Regarding claim 22, Dubin meets the claim limitations as disclosed above in the rejection of claim 21. Further, Dubin discloses the circulation hose, but fails to explicitly disclose a first lumen to supply circulating fluid to the interior unit, a second lumen to return circulating fluid to the exterior unit, and a third lumen to provide power to the interior unit.
However, Cur further teaches a climate control system (refer to Fig. 2A), comprising a circulation hose (38) including a first lumen (54) to supply circulating fluid to an interior unit, a second lumen (52) to return circulating fluid to an exterior unit, and a third lumen (50) to provide power to the interior unit. 
One having ordinary skill in the art of refrigeration would recognize that by providing the circulation hose including the first lumen, second lumen and third lumen, it will facilitate the coupling and decoupling of the indoor unit with the exterior unit by providing the majority of the circulating connections within one hose.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to further modify Dubin such that the circulation hose comprises a first lumen to supply circulating fluid to the interior unit, a second lumen to return circulating fluid to the exterior unit, and a third lumen to provide power to the interior unit, in order to facilitate the coupling and decoupling of the indoor unit with the exterior unit in view of the teachings by Cur along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 23, Dubin as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Dubin as modified discloses wherein the interior unit includes a condensate pump (180 as taught by Kim) and the circulation hose (38 as taught by Cur) includes a fourth lumen (68 as taught by Cur) to transport condensate to the exterior unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763